*911Defense counsel seeks to be relieved of further representation of defendant in this matter on the basis that there are no nonfrivolous issues that can be raised on appeal. Upon reviewing the record and defense counsel’s brief, we agree. Moreover, the issues raised in defendent’s pro se brief were not preserved for appellate review. Therefore, the judgment is affirmed and defense counsel’s application for leave to withdraw granted.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.